If the consideration of this writ of error were confined altogether to the sufficiency of the evidence to sustain the verdict, I would concur in affirming the judgment appealed from because I think the evidence entirely sufficient to demonstrate the fact that Handley unnecessarily killed Sledge and therefore did it feloniously under circumstances that do not render the killing justifiable or excusable homicide. Section 7141 C.G.L. 5039 R.G.S.
But convictions should not be sustained unless arrived at according to the settled law of the land.
In this case there was admitted in evidence over plaintiff in error's protest and exception, proof of statements alleged to have been made by the deceased to the sheriff under circumstances where it was not established that these statements so made were admissible as dying declarations, nor established that they were actually known to or heard by the defendant. The sole ground for admitting them in evidence at all is the state's contention that such hearsay statements *Page 642 
were made while defendant was near enough to hear them had he been listening. Other evidence of similar statements alleged to have been made by Sledge (the deceased) not established to be admissible as true dying declarations were likewise admitted over protest of the defendant.
Evidence, oral or written, is called hearsay and is inadmissible when its probative force or effect depends in whole or in part upon the competency and credibility of some person other than the witness by whom it is sought to produce it.Hearsay evidence is that which is not given by the witness as lying within his own knowledge, but as derived from other sources and dependent upon the truthfulness of such other sources for its credibility.
Where a declaration is made by one who has been mortally wounded, but such declaration is not a product of and a part of the difficulty itself, but is a declaration which relates to a retrospective narration of what has previously occurred between the declarant and the defendant, such declaration is not a part of the res gestae, nor can it be received in evidence on the theory that it is admissible as such. Thus it is said in Vickery v. State, 50 Fla. 114, 38 Sou. Rep. 907, that:
"Statements made by the deceased four, five or ten minutes after a fatal shooting as to who shot him and whether or not the defendant shot him, are not a part of the res gestae when it is not shown what transpired between the shooting and the time stated so as to make it clear that the supervening circumstances, including the statements inquired about, were all the product of and a part of the difficulty itself." Second headnote.
No predicate for admitting what Sledge said to the Sheriff *Page 643 
as part of the res gestae was laid, nor attempted to be laid, by the State in this case.
On the contrary, the theory of the majority of this Court in denying defendant's objection to their admissibility seems to be the theory that, although such declarations of Sledge were not proven as dying declarations, yet they were nevertheless admissible as an exception to the hearsay rule under the doctrine of admitting them as quasi-confessions (as they are sometimes called) because allegedly made in defendant's presence in accusatory form so that when undenied at the time, they constitute a circumstance tending to establish guilt by implied admission because the accused failed to deny them when made. For the rule permitting such declarations to be admitted as an exception to the hearsay rule see: 2 Wharton's Criminal Evidence (10th Ed.) Sec. 680; Underhill's Criminal Ev. (3rd. Ed.) Sec. 208; Jackson v. State, 167 Ala. 44, 52 Sou. Rep. 835; Williamson v. State, 85 Fla. 188, 95 Sou. Rep. 569.
But before a so-called quasi-confession in the form of an undenied accusatory statement made in accused's presence can be legally received in evidence as an exception to the hearsay rule, it is indispensable that such accusatory statement must be shown to have been heard by him and actually came to the defendant's knowledge in that fashion — not merely that it was made in his presence or perhaps near enough to him to have been heard by him had he been listening at the time. Thus in Salon v. State,70 Fla. 622, 70 Sou. Rep. 603, it is said:
"To give to silence the effect of an admission the party charged must have been in a position to explain. Before acquiescence in the language or conduct of others can be assumed as a concession of the truth of any particular statement, or of the existence of any particular fact, it must *Page 644 
plainly appear that the language was heard and the conduct understood. The doctrine then of acquiescence by silence or conduct is subject to the following limitations: First, such accusations or statements, in the presence of accused, are competent only when the accused hears them and fully comprehends their effect, and this means not merely in his bodily presence, but in his hearing and understanding. He must understand that he himself is accused of the criminal act, and it must be shown beyond a reasonable doubt that the language was heard or the conduct understood by the accused. Thus, when a person is asleep, or so intoxicated as to be unable to comprehend, or deaf, or did not understand the language spoken, he cannot be prejudiced by statements or accusations made in his presence."
In this case the court permitted testimony to be given of a declaration by deceased that violates the hearsay rule in that it was not shown to have been a properly established dying declaration, and cannot be sustained as an accusatory statement made in the defendant's presence, because not shown to have been actually heard by him so as to give him an opportunity to deny it when made, as required in the Salon case, supra.
I think a new trial should be granted with directions to reject the challenged testimony referred to in ground 14 of the motion for a new trial. The proof utterly fails to support the admission of such testimony as proof of a dying declaration. And indeed the majority of this court so finds and attempts to cure the difficulty by bringing the proof under the "accusatory statements" rule in order to save a reversal.
Where such materially damaging evidence as was offered in this case is improperly admitted over appropriate objection, the harmless error statute cannot be said to have any *Page 645 
application, since that statute is predicated upon the theorem
that judgments should not be reversed for merely inconsequential departures from established rules of practice.
It was never intended to invite the trial judges of this state to speculate upon the probable harmless effect of erroneous procedure as being non reversible and thereupon countenance the admission of illegal evidence in criminal trials so long as he may feel confident that the general merits of the particular prosecution will impel an appellate court to affirm a conviction on the evidence alone, regardless of whether the trial was properly conducted or not.
                              ON REHEARING.